DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns on December 30, 2021. The application has been amended as follows:
Claim 21, line 1: Please replace “A bolt” with “A bolt for a bolt action rifle”

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claim 1 reads over what is considered to be the closest prior art (Mather), at least with regard to claim limitations directed to a bolt body having the following features extending in sequence along its longitudinal axis: (1) a bullet pushing ridge extending from a neck toward a bolt tail, the bullet pushing ridge having a first height relative to the bolt body, (2) a bullet pushing slope tapering from the height of the bullet pushing ridge to a reduced dimension region having a hammer pushing surface extending from the bullet pushing slope to an end slot, (3) an end ramp across the end slot from the hammer pushing ridge and extending upward, (4) an end ridge extending form the top of the end ramp to the bolt tail, and (5) a firing pin recess in the bolt tail, 
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claims 11, 13, 14, and 15 read over what is considered to be the closest prior art (Mather), at least with regard to claim limitations directed to a bolt having the following features extending in sequence along its longitudinal axis: (1) a head region having a first height from a central longitudinal axis, (2) a negative taper region with a negative taper from the first height, (3) a reduced dimension region having a second height that is less than the first height, (4) an end slot, (5) an end ramp with a positive taper, and (6) an end ridge extending from the end ramp to a bolt tail.
The following is an examiner’s statement of reasons for allowance: Applicant’s independent claim 21 reads over what is considered to be the closest prior art (Mather), at least with regard to claim limitations directed to a bolt having the following features extending in sequence along its longitudinal axis: (1) a head region having a first height from a central longitudinal axis, (2) a negative taper region with a negative taper from the first height, (3) a reduced dimension region having a second height that is less than the first height, (4) an end slot, (5) an end ramp with a positive taper, and (6) an end ridge extending from the end ramp toward a bolt tail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641